Citation Nr: 9924146	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-42 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 determination by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling (VR&C) division of the Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1964 
to June 1970 and from January 1974 to February 1988, appealed 
that decision to the BVA, and the case was referred to the 
Board.  

In July 1997, the Board remanded this case to the RO for 
further development.  The RO since has returned this case to 
the Board for further appellate review.  However, for the 
reasons stated below, the Board finds that additional 
development is necessary before the Board can render a well-
reasoned decision in this case.


REMAND

The Board remanded this case in July 1997 for additional 
development.  After a review of the post-remand record, the 
Board notes that the veteran's representative has urged that 
the case should be returned to the RO as all of the requested 
development was not completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board has also carefully reviewed the 
record and agrees that further remand is required in this 
case.  

Initially, the Board notes that the RO requested and received 
medical records, to include treatment records dated in 
September 1994 relating to the veteran's on-the-job knee 
injury and a March 1998 statement from Steven R. Turner, 
M.D., regarding the veteran's general cardiovascular 
condition and his need to change occupations.  In addition, 
the veteran was provided a VA counseling session in April 
1998.  

However, the Board finds that additional development 
requested of the RO was not completed.  In this regard, the 
Board requested that the RO undertake any necessary 
development to determine whether the veteran has an 
employment handicap for purposes of establishing entitlement 
to Chapter 31 benefits under 38 U.S.C.A. § 3102 (West 1991 
and Supp. 1997).  The Board specified that this development 
should include "referral of the veteran's case for medical 
review prior to counseling."  The Board noted that VR&C 
should also ensure that there was "adequate medical evidence 
of record to evaluate the nature and severity of all of the 
veteran's disabilities, to include service-connected 
arteriosclerotic heart disease with a history of myocardial 
infarction, and any nonservice-connected disabilities 
including a knee injury."  The Board went on to add that, 
"Any and all indicated medical development deemed necessary 
should be accomplished in order to determine the extent to 
which the veteran's nonservice-connected disabilities, to 
include a knee disability, impairs the veteran's ability to 
complete certain tasks and, therefore, limits the veteran's 
ability to obtain or maintain employment." 

Although the RO obtained treatment records from September 
1994 regarding the veteran's on-the-job knee injury and some 
follow-up records dated through September 1995, and a March 
1998 statement from Steven R. Turner, M.D., regarding the 
veteran's general cardiovascular condition and his need to 
change occupations, the Board finds that this is not 
"adequate medical evidence" sufficient to evaluate the 
current nature and severity of all of the veteran's service 
and nonservice-connected disabilities.  While the 1994 and 
1995 treatment records reveal the severity of the veteran's 
initial knee injury, there is no recent medical evidence to 
show any current level of impairment and/or the extent to 
which such condition impairs the veteran's ability to 
complete certain tasks and, therefore, limits the veteran's 
ability to obtain or maintain employment.  Moreover, the 
March 1998 statement from Dr. Turner, despite indicating that 
the veteran is an ideal candidate for vocational 
rehabilitation, does not contain any specific information 
regarding the veteran's current cardiac condition.  The Board 
notes that even the VA counseling psychologist opined that 
Dr. Turner's letter did not provide specific information on 
the limitations of the veteran's heart condition, current 
medications, or an opinion regarding the veteran's potential 
for permanent employment in the future. 

In addition, in its July 1997 remand, the Board noted that 
the RO provided the veteran with inappropriate legal criteria 
in the October 1995 statement of the case, citing only 
38 C.F.R. § 21.35(h)(1),(2) which provides the definitions 
for the terms "vocational goal" and "achievement of a 
vocational goal is reasonably feasible."  At that time, the 
Board noted that as the veteran was determined not to have an 
employment handicap such provisions were inapplicable.  The 
RO was requested to provide the veteran with all appropriate 
legal criteria in the event the claim remained denied, yet 
the only law referred to in the January 1999 statement of the 
case was Davenport v. Brown, 7 Vet. App. 476 (1995).  As 
noted in the July 1998 remand, if the decision is adverse to 
the veteran, then the veteran should be furnished a 
supplemental statement of the case setting forth a summary of 
the evidence, a citation to and discussion of all applicable 
laws and regulations, and a detailed analysis of the reasons 
for the decision.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:
 
1.  The VR&C division of the RO should 
undertake any necessary development and 
determine whether the veteran has an 
employment handicap for purposes of 
establishing entitlement to Chapter 31 
benefits under 38 U.S.C.A. § 3102 (West 
1991 and Supp. 1997).

Such development should include referral 
of the veteran's case for medical review 
prior to counseling, to include VA 
examination and opinion.  VR&C should 
also ensure that there is adequate 
current medical evidence of record to 
evaluate the nature and severity of all 
of the veteran's disabilities, to include 
service-connected arteriosclerotic heart 
disease with a history of myocardial 
infarction, and any nonservice-connected 
disabilities including a knee injury.  
Any and all indicated medical development 
deemed necessary should be accomplished 
in order to determine the extent to which 
the veteran's nonservice-connected 
disabilities, to include a knee 
disability, impairs the veteran's ability 
to complete certain tasks and, therefore, 
limits the veteran's ability to obtain or 
maintain employment.

Further, once the foregoing medical 
evidence is obtained, additional 
development should include the scheduling 
of an appointment with a VA counseling 
psychologist.  The psychologist should 
consider all of the veteran's service-
connected and nonservice-connected 
disabilities, to include any knee 
disability, and make a formal 
determination as to whether the veteran 
has an employment handicap.  The complete 
rationale for such determination should 
be provided.  Specifically, the 
psychologist should explain what factors 
were used in making a determination that 
the veteran's employability is or is not 
impaired.  In addition, if an impairment 
of employability is found, the 
psychologist should discuss whether the 
veteran has overcome such impairment 
through employment in an occupation 
consistent with the veteran's pattern of 
abilities, aptitudes and interests, and 
is successfully maintaining such 
employment.  

2.  In readjudicating this issue, VR&C 
should consider all of the evidence of 
record and should disregard any 
requirement that a service-connected 
disability materially contribute to an 
impairment of employability as mandated 
by the Court's decision in Davenport v. 
Brown, 7 Vet. App. 476 (1995).  If the 
decision is adverse to the veteran, then 
the veteran should be furnished a 
supplemental statement of the case 
setting forth a summary of the evidence, 
a citation to and discussion of all 
applicable laws and regulations, and a 
detailed analysis of the reasons for the 
decision.
 
The case should be returned to the Board for further 
appellate review, if in order. The purpose of this REMAND is 
to afford the veteran due process of law and to obtain 
additional information. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



